Case 3:18-cr-30106-NJR Document 54 Filed 03/28/19 Pagelof4 Page ID #107

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

Plaintiff,

)
)
)
VS. No. 18-cr-30074-NJR-1
ELIZABETH A. SCHWARZ,
Defendant.
STIPULATION OF FACTS

The attorney for the United States and the attorney for the Defendant have engaged in
discussions and have stipulated to the following facts to support the plea of guilty in accordance
with U.S.S.G. § 6B1.4.

1. ELIZABETH A. SCHWARZ defrauded the State of Illinois Medicaid Home

Services Program by falsely causing payments for personal assistant services not actually
performed by her personal assistants. ELIZABETH A. SCHWARZ took many of the
fraudulently obtained payments for herself.

2. FRANK COLEMAN STROEHMER III, acting in concert with ELIZABETH A.
SCHWARZ, defrauded the State of Illinois Medicaid Home Services Program by falsely claiming
and receiving payments for personal assistant services which he did not actually perform.

3. The Home Services Program is a Medicaid Waiver Program designed to provide a
disabled individual who, with assistance in performing daily living activities in the home, would
not require similar care in a nursing home. The Illinois Department of Human Services, Division

of Rehabilitation Services (DORS) administers the program. Medicaid Waiver programs enable

states to use both state and federal Medicaid funds to pay for services related to medical care that
Case 3:18-cr-30106-NJR Document 54 Filed 03/28/19 Page 2 of4 Page ID #108

would not ordinarily, be covered under Medicaid. ELIZABETH A. SCHWARZ qualified as a
beneficiary for services in this program.

4, The State of Illinois pays a personal assistant hourly wages for performance of
services for a qualified beneficiary. The qualified beneficiary and the personal assistant must sign
an Individual Provider Payment Policies form. The qualified beneficiary must have a Service Plan
listing all services to be provided. In order for the personal assistant to receive payment from the
State of Illinois, the beneficiary must submit a Home Services Program Time Sheet form listing
the hours worked by the personal assistant and signed by both the beneficiary and personal
assistant. FRANK COLEMAN STROEHMER III was one of the personal assistants employed
by ELIZABETH A. SCHWARZ.

5. On December 15, 2013, ELIZABETH A. SCHWARZ and FRANK COLEMAN
STROEHMER III signed an Individual Provider Payment Policies form. Among other things, the
Individual Provider Payment Policies form states the following:

Individual Providers can only be paid for the hours they worked for the customer per the
HSP Service Plan. Billing/or hours not worked constitutes Medicaid fraud.

6. On June 30, 2016, FRANK COLEMAN STROEHMER III signed a Waiver

Program Provider Agreement form. Among other things, the Waiver Program Provider

Agreement form states the following:

The provider shall be fully liable for the truth, accuracy, and completeness of all claims
for payment submitted electronically or in hard copy. Any false or fraudulent claim or
claims or any concealment of a material fact may be prosecuted under applicable Federal

and State laws.

7. From on or about February 1, 2010, through on or about November 30, 2013, in
furtherance of a scheme to defraud the Medicaid Home Services Program for the State of Illinois,

ELIZABETH A. SCHWARZ submitted Home Services Program Time Sheets on which she
Case 3:18-cr-30106-NJR Document 54 Filed 03/28/19 Page 3o0f4 Page ID #109

falsely claimed hours of personal assistant services that were not performed on the dates and times
reported on the Home Services Program Time Sheets.

8. From on or about January 14, 2017, though on or about June 12, 2017, in
furtherance of a scheme to defraud the Medicaid Home Services Program for the State of Illinois,
ELIZABETH A. SCHWARZ and FRANK COLEMAN STROEHMER III submitted Home
Services Program Time Sheets on which they falsely claimed hours of personal assistant services
that were not performed on the dates and times reported on the Home Services Program Time
Sheets. ELIZABETH A. SCHWARZ and FRANK COLEMAN STROEHMER III signed each
time sheet under the following printed information:

I certify that the above information is true and in accordance with the Individual Provider

Payment Policies (IL488-2252). 1 understand falsification of any information submitted

on this form could lead to criminal prosecution.

9. Count 1. The Defendant admits that on various dates from on or about February 1,
2010, through on or about November 30, 2013, in Madison County, within the Southern District
of Illinois, she knowingly and willfully executed a scheme to defraud a health care benefit
program, affecting interstate commerce as defined in Title 18, United States Code, Section 24(b),
namely Medicaid, in connection with the delivery of and payment for health care benefits and
services by submitting time sheets which reported hours of services by a personal assistant who
had not performed any such services and then diverting to herself the payment for those falsely
reported personal assistant services which had not been performed, in violation of Title 18, United
States Code, Section 1347.

10. Count 2. The Defendant admits that on various dates from on or about January 14,

2017, through on or about June 12, 2017, in Madison County, within the Southern District of

Illinois, she, in concert with FRANK COLEMAN STROEHMER, III, knowingly and willfully
Case 3:18-cr-30106-NJR Document 54 Filed 03/28/19 Page 4of4 Page ID #110

executed a scheme to defraud a health care benefit program, affecting interstate commerce as
defined in Title 18, United States Code, Section 24(b), namely Medicaid, in connection with the
delivery of and payment for health care benefits and services by submitting time sheets reporting
hours of services which had not been performed and receiving payment for those falsely reported
personal assistant services which had not been performed, in violation of Title 18, United States
Code, Section 1347.

SO STIPULATED.

STEVEN D. WEINHOEFT
United States Attorney

LUA~

WILLIAM E. COONAN
Assistant United States Attorney

 

 

 

BRIAN L. POLINSKE
Attorney for Defendant

Date: 3-28-20)% Date “$- 2¥-2OlT
